Evidence tending to show that the plaintiff was known by the defendant to be a violent and dangerous person was competent. In arresting and detaining such a person, forcible measures might be proper and reasonable which in the case of a person of a different character would be unwarranted.
Whether the evidence offered of the defendant's character for violence and of his conduct in making a previous arrest had any legitimate bearing on the issue submitted to the jury, was a *Page 382 
question of remoteness determinable at the trial term. Its exclusion was not error. Cook v. New Durham, 64 N.H. 419; Hilliard v. Beattie,59 N.H. 462, 465.
The instruction requested was properly refused. Jewell v. Gilbert,64 N.H. 13.
Exceptions overruled.
PARSONS, J., did not sit: the others concurred.